          Case 8:21-cv-00260-VMC-SPF Document 1-1 Filed 02/03/21 Page 1 of 2 PageID 29
Filing # 119018379  E-Filed 01/04/2021 04:18:53 PM


                      IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
                             IN AND FOR PINELLAS COUNTY, FLORIDA
                                         CIVIL DIVISION

        LUIS F. MESA JR.,

                Plaintiff,                                                  Case No.: 20-003044-CI

        vs.

        WAL-MART STORES EAST, LP.,

                Defendant.

                                                          /

          PLAINTIFF'S RESPONSE TO DEFENDANT'S REQUEST FOR ADMISSIONS AND
                          INCORPORATED INTERROGATORIES

                Plaintiff, LUIS F. MESA JR., by and through the undersigned counsel, files this
        Response to Defendant, WAL-MART STORES EAST, LP., Request for Admissions and states:

        1. Admit that Plaintiff, at all times material to the incident that makes up the basis for the Complaint,
        had a permanent, physical residence and was domiciled in Florida.

                Admitted.

        2. Admit that Plaintiff currently has a permanent, physical residence and is domiciled in Florida.

                Admitted.

        3. Admit that the Plaintiff, at all times material to the incident that makes up the basis for the
        Complaint, had no plans to move out of the State of Florida.

                Admitted.

        4. Admit that the Plaintiff currently has no plans to move out of the State of Florida.

                Admitted.

        5. Admit that the Plaintiff, at all times material to the incident that makes up the basis for the
        Complaint, was a citizen of the State of Florida and was domiciled in the State of Florida.

                Admitted.

        6. Admit that Plaintiff is currently a citizen of the State of Florida.




                                                                                     EXHIBIT "A"
Case 8:21-cv-00260-VMC-SPF Document 1-1 Filed 02/03/21 Page 2 of 2 PageID 30




       Admitted.


7. Admit that the Plaintiff is alleging damages in excess of $75,000.00

       Admitted.



                                          INTERROGATORIES
a. If the Plaintiff did have plans to move out of the State of Florida, please provide where the
   Plaintiff was planning to move.
           N/A
b. If the Plaintiff does currently have plans to move out of the State of Florida, please provide
   where the Plaintiff is planning to move.
           N/A
c. If the Plaintiff is alleging damages in excess of $75,000.00, please provide an itemized
   breakdown of the damages that the Plaintiff is seeking.


           Medical billing records have been provided and an itemization will be prepared
           during discovery.
                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been served via
Electronic Mail by Efile Made Easy on this 4 day of January, 2021 to: Andrew S. Bolin, Esquire,
BCS, Trina S. Hearn, Esq., Bolin Law Group 1905 E. 7th Avenue Tampa, FL 33605
(amc@bolin-law.com jec@bolin-law.com zgj@bolin-law.com).

                                                      /s/ Matthew A. Dolman
                                               MATTHEW A. DOLMAN
                                               FBN: / SPN: 02964416
                                               DOLMAN LAW GROUP
                                               800 N. Belcher Road
                                               Clearwater, FL 33765
                                               Telephone:     (727) 451-6900
                                               Facsimile:     (727) 451-6907
                                               Rule 2.156 Email: pleadings@dolmanlaw.com
                                               Attorneys for Plaintiff
